EXHIBIT 10.1

FOURTH AMENDMENT TO LOAN AGREEMENT

        THIS FOURTH AMENDMENT TO LOAN AGREEMENT is made effective as of June 9,
2006, by and between WESTMORELAND COAL COMPANY, a Delaware corporation (herein
referred to as “Borrower”), and FIRST INTERSTATE BANK, a Montana banking
corporation (herein referred to as “Lender”).


RECITALS:

        A.        Borrower and Lender entered into a Loan Agreement dated
December 14, 2001, as amended by First Amendment to Loan Agreement dated
December 24, 2002, Second Amendment to Loan Agreement dated January 24, 2003,
and Third Amendment to Loan Agreement dated June 24, 2004 (collectively, the
“Loan Agreement”), pursuant to which Lender made a $14,000,000.00 revolving line
of credit loan to the Borrower (the “Line of Credit”), the maturity date of
which has been extended to June 30, 2007.

        B.        Lender has agreed to further extend the maturity date of the
Line of Credit, to June 30, 2008, on the condition that it is subject to all of
the terms and conditions of the Loan Agreement.

        C.        Lender has agreed to make an additional $5,000,000.00 term
loan to Borrower (the “Term Loan”), on the condition that it is subject to all
terms and conditions of the Loan Agreement.

        D.        The parties desire to amend the Loan Agreement to address such
matters.

        NOW, THEREFORE, FOR VALUABLE CONSIDERATION, THE PARTIES AGREE AS
FOLLOWS:

        1.       Capitalized Terms. Capitalized terms used and not otherwise
defined herein shall have the same meanings assigned to them in the Loan
Agreement. The term “Loan” when used in the Loan Agreement shall generally be
interpreted to mean the Line of Credit and the Term Loan, unless the particular
context in which it is used requires otherwise. The term “New Horizon” when used
in the Loan Agreement shall be interpreted to mean New Horizon Coal Company,
Inc., a Colorado corporation (“New Horizon”), successor by merger to Horizon
Coal Services, Inc., a Montana corporation (“Horizon Coal Services”).

        2.       Extension of Line of Credit. Subject to the terms and
conditions of the Loan Agreement, as herein amended, Lender agrees to extend the
maturity date of the Line of Credit to June 30, 2008, pursuant to the Change In
Terms Agreement in the form of the attached EXHIBIT 4-A.

        3.       Term Note. Subject to the terms and conditions of the Loan
Agreement, Lender shall lend to Borrower the principal sum of $5,000,000.00,
payable and bearing interest as set forth in the Promissory Note attached as
EXHIBIT 4-B.

1



        4.       Collateral. The Line of Credit shall continue to be secured by
all of the Collateral described in the Loan Agreement. The Term Loan shall be
secured by the same Collateral, including a Mortgage, Assignment of Proceeds,
Security Agreement and Financing Statement, in the form of that attached hereto
as EXHIBIT 4-C, granting the Lender a second-priority lien and security interest
(subject only to Lender’s existing, first-priority lien) in and to all of New
Horizon’s rights to the royalty interests on coal reserved under Section 2.4 of
that certain Asset Purchase Agreement dated November 24, 1997, by and between
Horizon Coal Services and Caballo Coal Company. Borrower shall also execute and
deliver to Lender the Stock Pledge Agreements in the form of the attached
EXHIBITS 4-D and 4-E, cause WRI to execute and deliver to Lender the Security
Agreement in the form of the attached EXHIBIT 4-F, and cause New Horizon to
execute and deliver to Lender the Mortgage Assumption Agreement in the form of
the attached EXHIBIT 4-G.

        5.       Origination Fees. Borrower agrees to pay Lender non-refundable
loan origination fees of $70,000.00 on the Line of Credit and $25,000.00 on the
Term Loan; such origination fees to be paid upon funding of the Term Loan and to
be in addition to all origination fees heretofore paid pursuant to the terms of
the Loan Agreement, which fees have been fully earned by Lender.

        6.       Merger. Borrower hereby warrants and represents that it owns
100% of the issued and outstanding stock of New Horizon, which is the successor
by merger to Horizon Coal Services. Lender hereby consents to the merger of
Horizon Coal Services with and into New Horizon.

        7.       Financial Covenants. Article VII Financial Covenants of the
Loan Agreement is hereby deleted and replaced with the following:

        So long as the Loans remain unpaid:

          7.1.       Minimum Net Worth. WRI will maintain at all times a
tangible net worth of not less than $20,000,000.00. (Tangible net worth shall
mean the net worth of WRI after subtracting therefrom the aggregate amount of
intangible assets, including without limitation, goodwill, franchises, licenses,
patents, trademarks, trade names, copyrights, service marks and brand names).


          7.2.       Debt Coverage Ratio. (Operating Income/Debt Service).
Commencing January 1, 2007, Borrower, on a consolidated basis, shall have, as of
each fiscal year end, a ratio of operating income to debt service of not less
than 1.0 to 1.0. (For debt coverage ratio determination, operating income will
be defined as Borrower’s operating income for the immediately preceding 12
months, plus depreciation and amortization expenses. Debt service will be
defined as the current portion of long-term debt).


          7.3.       Current Ratio. (Current Assets/Current Liabilities).
Commencing July 1, 2007, Borrower, on a consolidated basis, will have and
continuously maintain a ratio of current assets to current liabilities of not
less than 1.3 to 1.0 in each fiscal year, calculated and determined at the end
of each fiscal quarter in accordance with generally-accepted accounting
principles as adjusted and calculated by Borrower’s Contingent Promissory Note
with the UMWA Combined Benefit Fund and the UMWA 1992 Benefit Plan dated January
4, 1999.


2



        8.       Ratification of Loan Agreement. All terms and conditions of the
Loan Agreement, as herein amended, remain in full force and effect and are
hereby ratified, confirmed and approved in every respect.

        9.       Counterparts. This Agreement may be executed in several
counterparts, each of which may be deemed an original, but all of which together
shall constitute one and the same Agreement.

        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the day and year first above written.

WESTMORELAND COAL COMPANY, FIRST INTERSTATE BANK a Delaware corporation     By
/s/ Ronald H. Beck
      Ronald H. Beck, Vice President
      Finance and Treasurer By /s/ Steve Tostenrud
      Steve Tostenrud
      Vice President             “Borrower”             “Lender”


3



EXHIBIT 4-A

[firstinterstatelogo.jpg]


CHANGE IN TERMS AGREEMENT

BORROWER: LENDER: Westmoreland Coal Company FIRST INTERSTATE BANK 2 N Cascade
Avenue, FL 14 Billings Office – Commercial Dept. Colorado Springs, CO 80903-1620
401 North 31st St. P.O. Box 30918 Billings, MT 59116     Date of Agreement: May
31, 2006 Note Number: 1100207540

Description of Existing Indebtedness: Revolving line of credit dated December
14, 2001, as modified to a present commitment of $14,000,000.00 and showing a
current principal balance of $1,200,000.00.


DESCRIPTION OF COLLATERAL: WESTMORELAND RESOURCES STOCK AND HORIZON COAL
SERVICES STOCK AND DRAGLINE.

Description of Change in Terms: The maturity date is extended to June 30, 2008.
All other terms and conditions to remain the same.

Continuing Validity. Except as expressly changed by this Agreement, the terms of
the original obligation or obligations, including all agreements evidenced or
securing the obligation(s), remain unchanged and in full force and effect.
Consent by Lender to this Agreement does not waive Lender’s right to strict
performance of the obligation(s) as changed, nor obligate Lender to make any
future change in terms. Nothing in this Agreement will constitute a satisfaction
of the obligation(s). It is the intention of Lender to retain as liable parties
all makers and endorsers of the original obligation(s), including accommodation
parties, unless a party is expressly released by Lender in writing. Any maker or
endorser, including accommodation makers, will not be released by virtue of this
Agreement. If any person who signed the original obligation does not sign this
Agreement below, then all persons signing below acknowledge that this Agreement
is given conditionally, based on the representation to Lender that the
non-signing party consents to the changes and provisions of this Agreement or
otherwise will not be released by it. This waiver applies not only to any
initial extension, modification or release, but also to all such subsequent
actions.

PRIOR TO SIGNING THIS AGREEMENT, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS
OF THIS AGREEMENT. BORROWER AGREES TO THE TERMS OF THE AGREEMENT AND
ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THE AGREEMENT.


BORROWER:


WESTMORELAND COAL COMPANY


BY_______________________________________________

        RONALD H. BECK, VICE PRESIDENT, FINANCE AND TREASURER



FIRST INTERSTATE BANK


BY:_______________________________________________

        STEVE TOSTENRUD, VICE PRESIDENT


4



EXHIBIT 4-B


PROMISSORY NOTE

$5,000,000.00 Billings, Montana Promissory Note No. __________________ June
______, 2006

        FOR VALUE RECEIVED, WESTMORELAND COAL COMPANY, a Delaware corporation
(“Maker”), does hereby promise to pay to the order of FIRST INTERSTATE BANK, a
Montana banking corporation (“Holder”) at its offices at 401 North 31st Street,
Billings, Montana 59101, or at such other place, either within or without the
State of Montana, as Holder may from time to time designate in writing, in legal
tender of the United States of America, the principal sum of FIVE MILLION AND
00/100 DOLLARS ($5,000,000.00), or so much thereof as may be outstanding,
together with interest on the unpaid principal balance of each advance hereunder
from the date of each advance as hereinafter provided.

        1.        Payments of principal and interest under this Note shall be
payable as follows:

  Maker will pay this Note in one payment of all outstanding principal, together
with any accrued and/or unpaid interest, and any other sums due hereunder or
under the Loan Instruments, as defined in paragraph 5 below, on June ___, 2007.
In addition, Maker will pay regular monthly payments of accrued unpaid interest
beginning June 30, 2006, and continuing on the last day of each month thereafter
until all sums due hereunder are paid. Each payment shall be applied first to
accrued interest on the entire outstanding unpaid principal balance advanced
from time to time at the rate stated, and then to principal.


  The interest rate on this Note is subject to change from time to time based on
changes in an independent index which is the Prime Rate published in the “Money
Rates” section of the Wall Street Journal (the “Index”). The Index is not
necessarily the lowest rate charged by Holder on its loans. If the Index becomes
unavailable during the term of this loan, Holder may designate a substitute
index after notice to Maker. Lender will tell Maker the current Index rate upon
Maker’s request. The interest rate change will not occur more often than each
day during the term of the Note. Maker understands that Holder may make loans
based on other rates as well. The Index currently is 8.000% per annum. The
interest rate applied to the unpaid principal balance of this Note will be at
the Index rate. Interest on this Note is computed on a 365/365 simple interest
basis; that is, by applying the ratio of the annual interest rate over the
number of days in a year, multiplied by the outstanding principal balance,
multiplied by the actual number of days the principal balance is outstanding.
Maker will pay Holder at Holder’s address shown above or at such other place as
Holder may designate in writing.



5



        2.        This Note evidences a non-revolving line of credit. Once the
total amount of principal has been advanced, payments on principal do not
entitle Maker to further advances. Advances under this Note may be requested
orally by an authorized person of the Maker. Holder may, but need not, require
that all oral requests be confirmed in writing. All communications,
instructions, or directions by telephone or otherwise to Holder are to be
directed to Holder’s office stated above. Any one (1) of the following parties
are authorized to request advances under the line of credit on behalf of Maker
until Holder receives from Maker at Lender’s address shown above, written notice
of revocation of their authority: David J. Blair or Ronald H. Beck. Maker agrees
to be liable for all sums either: (a) advanced in accordance with the
instructions of an authorized person or (b) credited to any of the Maker’s
accounts with Holder. The unpaid principal balance owing on this Note at any
time may be evidenced by endorsements on this Note or by Holder’s internal
records, including daily computer print-outs. Holder will have no obligation to
advance funds under this Note if: (a) Maker is in default under the terms of
this Note or any agreement that Maker has with Holder, including any agreement
made in connection with the signing of this Note; (b) Maker ceases doing
business or is insolvent; (c) Maker applies funds provided pursuant to this Note
for purposes other than those authorized by Holder; or (d) Holder in good faith
deems itself insecure under this Note or any other agreement between Holder and
Maker.

        3.        Maker may prepay any amount due hereunder without penalty as
to interest or otherwise, at any time. Each prepayment shall be applied first to
accrued interest on the entire unpaid outstanding principal balance from time to
time, and then to principal.

        4.        If any payment of principal or interest or both is not paid
within ten (10) days after due, Maker shall pay a penalty of ten percent (10%)
of the delinquent payment in addition to the delinquent payment. Any and all
amounts of interest not paid when due shall become a part of the principal
balance and shall thereafter bear interest at the same rate of interest as the
principal hereunder. In addition, upon default, including a failure to pay upon
maturity of this Note, Maker, at its option, may increase the variable interest
rate on this Note to six (6.0) percentage points over the Index.

        5.        This Note is secured by and subject to all of the terms of:
(i) that certain Loan Agreement dated December 14, 2001, as amended by First
Amendment to Loan Agreement dated December 24, 2002, Second Amendment to Loan
Agreement dated January 24, 2003, Third Amendment to Loan Agreement dated June
24, 2004, and Fourth Amendment to Loan Agreement of even date herewith, by and
between Maker, as Borrower, and the Holder (the “Loan Agreement”); (ii) that
certain Security Agreement of even date herewith, given by Westmoreland
Resources, Inc., as Grantor, to the Holder, as Lender, (iii) that certain
Mortgage, Assignment of Proceeds, Security Agreement and Financing Statement
Regarding Overriding Royalty Interests of even date herewith given by New
Horizon Coal Company, Inc., as Mortgagor, to Lender, as Mortgagee, and (iv)
those certain Stock Pledge Agreements of even date herewith, executed by Maker,
as Debtor, to the Holder (the “Stock Pledge Agreements”), the terms, covenants,
conditions, provisions, stipulations, and agreements of which are hereby
incorporated herein, to the same extent and with the same effect as if they were
fully set forth herein. The Security Agreement, Loan Agreement, Mortgage,
Assignment of Proceeds, Security Agreement and Financing Statement, Stock Pledge
Agreements and all other security and related documents given in connection with
the loan evidenced by this Note are referred to collectively herein as the “Loan
Instruments”.


6



        6.        Notwithstanding anything to the contrary contained herein or
in the Loan Instruments, all agreements between the Maker and Holder are hereby
expressly limited so that in no contingency or event whatsoever, whether by
reason of advancement of the loan proceeds, acceleration of the maturity of the
loan, or otherwise, shall the amount charged, taken, received, reserved, paid or
agreed to be paid to Holder for the use, forbearance or detention of the money
to be loaned hereunder exceed the maximum rates which Holder is permitted to
charge under applicable law. If, from any circumstances whatsoever, fulfillment
of any provision hereof or of the Loan Instruments, or any other loan document
at any time performance of such provision shall be due, shall involve
transcending the limits of interest validly prescribed by law, then ipso facto,
the obligation to be fulfilled by Maker shall be reduced to the limit of such
validity. All interest paid or agreed to be paid to Holder shall, to the extend
permitted by applicable law, be amortized, prorated, allocated and spread
throughout the full period (including any renewal or extension) until payment in
full of the principal so that the interest hereon for such full period shall not
exceed the maximum amount permissible under applicable law. If the Maker or the
Holder is exempt from applicable usury statutes or for any other reason not
limited by law, none of the provisions of the above paragraph shall be construed
so as to limit or reduce the interest or other consideration of the loan payable
hereunder.

        7.        Whenever any Event of Default, as defined in the Loan
Agreement, shall have occurred and be subsisting, Holder may declare all
payments payable hereunder (being an amount equal to that necessary to pay in
full the principal remaining due on this Note, together with interest thereon,
and to pay all other indebtedness or sums due hereunder or under the Loan
Instruments) to be immediately due and payable, whereupon the same shall become
immediately due and payable by Maker, and interest shall accrue thereon to the
date of payment. In addition, Holder, with or without declaring all such
payments immediately due and payable, may take whatever action at law or in
equity which may appear necessary or appropriate to collect the payments then
due and thereafter to become due, or to enforce performance and observance of
any obligation, agreement or covenant of the Maker under this Note, and the Loan
Instruments.

        8.        Except as otherwise specifically required herein or in any of
the Loan Instruments, the Maker hereby waives presentment, diligence, demand for
payment, notice of nonpayment, notice of default, protest, notice of protest and
notice of dishonor and specifically consents to and waives notice of any
renewals, extensions or modifications of this Note, whether made to or in favor
of the Maker or any other person or persons. The pleading of any statute of
limitations as a defense to any demand against the Maker is expressly waived by
Maker.

        9.        In the event that suit is brought hereon, or an attorney is
employed or expenses are incurred to demand or compel payment of this Note or
any portion of the indebtedness evidenced hereby or to defend the priority of
any of the Loan Instruments or as otherwise provided in the Loan Instruments,
the Maker agrees to pay all such expenses and reasonable attorney’s and
paralegal fees incurred by the Holder as a result thereof.


7



        10.        This Note shall be governed by and construed in accordance
with the laws of the State of Montana.

        11.        The terms of this Note apply to, inure to the benefit of, and
bind all parties hereto and their legal representatives, successors and assigns.

        IN WITNESS WHEREOF, the undersigned Maker has executed this Note as of
the date first above written.

  WESTMORELAND COAL COMPANY, A Delaware corporation       By
______________________________________
      Ronald H. Beck, Vice President
      Finance and Treasurer



8